PER CURIAM.
Appellant Sonya Michl raises several points on appeal. She maintains that the trial court erred in: failing to permit certain rebuttal testimony; refusing to permit introduction of correspondence between consumers and appellee General Electric Company; denying requested jury instructions; and limiting cross-examination of an expert witness. Finding no merit in these contentions, we affirm. See Giordano v. Ramirez, 503 So.2d 947 (Fla. 3d DCA 1987); Riveron v. Jervis B. Webb Co., 488 So.2d 547 (Fla. 3d DCA 1986); Gencorp, Inc. v. Wolfe, 481 So.2d 109 (Fla. 1st DCA 1985), review denied, 491 So.2d 281 (Fla.1986); 3-M Corp.—McGhan Medical Reports Div. v. Brown, 475 So.2d 994 (Fla. 1st DCA 1985); Thomas v. Lumbermens Mut. Cas. Co., 424 So.2d 36 (Fla. 3d DCA 1982); Coral Plaza Corp. v. Hersman, 220 So.2d 672 (Fla. 3d DCA), cert. denied, 229 So.2d 867 (Fla.1969); see also Robison v. Faine, 525 So.2d 903, 905 n. 2 (Fla. 3d DCA 1987). Cf. State, Dept. of Transportation *1047v. Alvarez, 490 So.2d 1068 (Fla. 3d DCA), review denied, 500 So.2d 543 (Fla.1986).
Affirmed.